Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00059-CV

                                          Harry Jay SISKIND,
                                               Appellant

                                                     v.

                                         Patricia Ann SISKIND,
                                                 Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-07505
                            Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 17, 2013

DISMISSED

           On March 14, 2013, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record.

We, therefore, ordered appellant to provide written proof to this court by March 28, 2013, that

either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or

(2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if appellant

failed to respond within the time provided, this appeal would be dismissed. See TEX. R. APP. P.

37.3(b) (allowing dismissal of appeal if clerk’s record is not filed due to appellant’s fault); see
                                                                                   04-13-00059-CV


also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an

order of this court). Appellant failed to respond. We, therefore, dismiss this appeal. See TEX. R.

APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c).

                                                     PER CURIAM




                                                -2-